Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00307-CV

                   AUTOZONE, INC. and Autozoners, L.L.C.,
                              Appellants

                                        v.

                                 Mario FLORES,
                                    Appellee

            From the 229th Judicial District Court, Starr County, Texas
                            Trial Court No. DC-15-6
                   Honorable Ana Lisa Garza, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 All costs are ORDERED assessed against the party who incurred them.

 SIGNED September 9, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice